In a case heard by the Justice of the Superior Court for Androscoggin County without the intervention of a jury, presented in the Law Court upon exceptions to the ruling of the presiding Justice ordering judgment for plaintiff, which exceptions do not include a transcript of the evidence, the exceptions will not be sustained upon the ground that the stated findings of the Justice do not include all findings of fact necessary to support the action, in the absence of any request for such findings in accordance with Rule VI. of the trial court. Exceptions overruled.